72 F.3d 130NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Matthew Eric RADDATZ;  Jessey Wayne Raddatz, a minor childPlaintiffs-Appellants,v.Shonnie BEAUBIEN, individually and in her official capacityas an employee of the Lenawee County Friend of the Court;Dennis individually and in his Official Capacity as theLenawee County Friend of the Court, individually and in hisofficial capacity as the Lenawee County Friend of the Court;Judge Harvey Koselka, individually and in his officialcapacity;  Lenawee County Commissioners;  Lenawee County;Judge Kenneth Glaser, Jr., Chief Judge of the Lenawee CountyCircuit Court and Supervisor of the Friend of the Court;State of Michigan, Through the Attorney General Defendants-Appellees.
No. 95-1402.
United States Court of Appeals, Sixth Circuit.
Dec. 11, 1995.

Before LIVELY, KENNEDY and RYAN, Circuit Judges.

ORDER

1
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


2
The court finds that no prejudicial error intervened in the judgment and proceedings in the district court, and it is therefore ORDERED that said judgment be and it hereby is affirmed.